ACCEPTED
                                                                             05-15-00054-CV
                                                                   FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                       3/20/2015 11:20:23 AM
                                                                                  LISA MATZ
                                                                                      CLERK

                     Case Number 05-15-00054-CV

            IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                                                   5th COURT OF APPEALS
                            at Dallas                   DALLAS, TEXAS
__________________________________________________________________
                                                   3/20/2015 11:20:23 AM
                       BARBARA MEREDITH,                  LISA MATZ
                                                            Clerk
                             Appellant,

                                  v.

                OXFORD TOWNHOMES, LLC; ET AL.,
                             Appellees.
__________________________________________________________________
     From Cause No. CC-10-07847 in the County Court at Law No. 2
                          of Dallas County
__________________________________________________________________
        NOTICE OF APPEARANCE AND DESIGNATION OF
                         LEAD COUNSEL
__________________________________________________________________

                                 WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                                         Charles W. Hill
                                                  State Bar No. 24063885
                                        10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                                     Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                             Greg.ave@wbclawfirm.com
                                            Chuck.hill@wbclawfirm.com

March 20, 2015          ATTORNEYS FOR APPELLEE OXFORD
      TOWNHOMES ADDITION HOMEOWNERS ASSOCIATION, INC.
TO THE HONORABLE DALLAS COURT OF APPEALS:

     COMES NOW, Gregory R. Ave, a partner in the law firm of Walters,

Balido & Crain, L.L.P., pursuant to Texas Rules of Appellate Procedure

6.1(c), and files this Notice of Appearance and Designation of Lead Counsel

for Appellee Oxford Townhomes Addition Homeowners Association, Inc.

(“Appellee”). Accordingly, counsel for Appellee requests the Court take

notice and that all correspondence, notices, briefs, pleadings, motions,

orders, opinions, judgments, and other communications be directed to the

undersigned. Pursuant to Texas Rule of Appellate Procedure 6.1(c), the

following information is being provided regarding lead counsel:

Gregory R. Ave
Texas State Bar No. 01448900
Walters, Balido & Crain, L.L.P.
Meadow Park Tower, Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
Telephone Number: (214) 347-8310
Facsimile Number: (214) 347-8311
greg.ave@wbclawfirm.com.




                                     1
                            Respectfully submitted,

                            WALTERS, BALIDO & CRAIN, L.L.P.


                            By:    /s/ Gregory R. Ave
                                  Gregory R. Ave
                                  Texas State Bar No. 01448900
                                  Charles W. Hill
                                  Texas State Bar No. 24063885
                                  greg.ave@wbclawfirm.com
                                  chuck.hill@wbclawfirm.com
                                  10440 North Central Expressway
                                  Meadow Park Tower, Suite 1500
                                  Dallas, Texas 75231
                                  (2l4) 347-8310
                                  (2l4) 347-8311 (facsimile)

                            ATTORNEYS FOR APPELLEE OXFORD
                            TOWNHOMES ADDITION HOMEOWNERS
                            ASSOCIATION, INC.


                      CERTIFICATE OF SERVICE

      On March 20, 2015, a true and correct copy of the foregoing was sent
to opposing counsel of record as follows:

Janet R. Randle , Esquire                    Via E-serve
Evan Lane (Van) Shaw, Esquire
LAW OFFICES OF VAN SHAW
2723 Fairmount
Dallas, Texas 75201

ATTORNEY FOR APPELLANT
BARBARA MEREDITH



                                    2
Daniel Bates, Esquire                   Via E-serve
Matt Motes, Esquire
DECKER JONES
Burnett Plaza, Suite 2000
801 Cherry St., Unit #46
Fort Worth, Texas 76102

ATTORNEYS FOR APPELLEES
JASON ROSE AND JR ROSE DEVELOPMENT, LLC

Eric L. Lindstrom, Esquire              Via E-serve
Mark Davis, Esquire
CRADDOCK DAVIS & KRAUSE
3100 Monticello Dr., Suite550
Dallas, Texas 75205

ATTORNEYS FOR APPELLEES
HOME OWNERS MANAGEMENT ENTERPRISES, INC.
d/b/a HOME OF TEXAS AND WARRANTY
UNDERWRITERS INSURANCE COMPANY



                                    /s/ Gregory R. Ave
                                    Gregory R. Ave




                                3